455 F.2d 1380
Richard E. COFFEY and Mildred M. Coffey, Plaintiffs-Appellants,v.UNITED STATES of America et al., Defendants-Appellees.Richard E. COFFEY and Mildred M. Coffey, Plaintiffs-Appellants,v.UNITED STATES of America et al., Defendants-Appellees,UNITED STATES of America et al., Defendants-Appellees,v.The ATCHISON, TOPEKA & SANTA FE RAILWAY CO., Defendant-Appellant.
Nos. 71-1858, 71-1859.
United States Court of Appeals,Ninth Circuit.
March 27, 1972.

Appeal from the United States District Court for the Southern District of California; Russell E. Smith, Judge.
William A. Dougherty (argued), of Dougherty, Law, Phillips, & Naughton, Tustin, Cal., David E. Parry (argued), John J. Balluff and John J. Schimmenti, Los Angeles, Cal., for plaintiffs-appellants.
Leonard Schaitman, Washington, D. C.  (argued), Morton Hollander, Washington, D. C., Harry D. Steward, U. S. Atty., L. Patrick Gray, III, Asst. U. S. Atty., San Diego, Cal., for defendants-appellees.
Before ELY, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
The facts of the case may be found in the decision of the district court in Coffey v. United States (D.C.S.D.Cal., 1971) 324 F. Supp. 1087.  It is clear that Coffey was acting incident to military service.


2
The order of the district court granting a motion for summary judgment in behalf of the United States, appellee, is affirmed on the authority of Feres v. United States, 340 U.S. 135, 71 S. Ct. 153, 95 L. Ed. 152 (1950).